MEMORANDUM **
Cutrenia Monea Brown appeals her 24-month sentence following a guilty plea conviction for making false, fictitious or fraudulent claims against the United States in violation of 18 U.S.C. § 287. We dismiss for lack of jurisdiction.
Brown contends that the district court erroneously concluded it lacked the discretion to depart downward on the combined grounds of her post-offense rehabilitation, her extraordinary family circumstances, and her cooperation with the government. Neither party disputed the court’s authority to depart, rather the issue presented to the district court was whether the facts in this case warranted a downward depar*265ture; the court simply declined to exercise its discretion based on those facts. See United States v. Rivera-Sanchez, 222 F.3d 1057, 1064 (9th Cir.2000) (“Although the district court did not specifically address its authority to depart downward ... it is clear from the record that its refusal to depart downward was not based on a belief that it lacked the authority to depart downward ... but rather, was an exercise of its discretion.”). Accordingly, we lack jurisdiction to review the district court’s discretionary denial of Brown’s request for a downward departure. See id.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.